Title: To James Madison from John Adlum, 28 March 1823
From: Adlum, John
To: Madison, James


        
          Honorable Sir
          Vineyard near George Town D.C.March 28th. 1823
        
        I have taken the liberty of sending you a bottle of domestic wine which I call Tokay. It is made of a grape that I found some years since at Clarksburgh Montgomery County Maryland, at a Mrs. Scholls. It is one of the greatest bearers of any grape that I know of, and tolerable for the table. They are also very handsome, the bunches are of a good size and a beautiful black colour, covered with a blueish purple bloom. I made three barrels of wine of them last year from 158 vines, and it was the third year after planting them, exclusive of what was eat by visitors and sent to market. I made the above mentioned three barrels of wine and two quarter casks amounting to 152 gallons from four tenths of an acre, these latter were made of the Constantia grape from 64 vines. I also send for your

acceptance two small books published by me, on the cultivation of the Vine and making wine, one for yourself and the other for the Agricultural Society over which you preside.
        Last year I went to the cattle show at Baltimore and having previously sent a few bottles of wine to my old acquaintance Mr. Smith President of the Agricultural Society of Maryland. My object was to get the Society to offer a premium for the cultivation of the grape and making wine. A premium such as might be thought proper to the person who should at the end of three years have the most promising Vineyard of not less than one acre. A more considerable premium to the person who should have three acres, and also a premium to any one who should have five acres in vines. And premiums also for those who should in four years, make the best and greatest quantity of wine from cultivated grapes (Myself not to be considered as a candidate for the premiums as I have the advantage of at least 3 years) the vineyard to be planted after the premium is offered. But no encouragement that I know of has been given—and I presume, it is for the great and liberal State of Virginia to set the example.
        In France the average crop is about five hogsheads of 63 gallons each to the Arpent, which is in proportion to one of our acres producing upwards of 370 gallons: but from what little experience I have, I am satisfied, we can beat the World as to making quantity of wine off the same space of ground. I do not propose this business to be gone into exclusive of any other agricultural pursuits, but as an appendage to the farm, the same as an apple or peach orchard.
        According to Morse’s Geography there is 70.000 square miles of territory in Virginia, and suppose there was one acre of vines planted for every Square mile, and each acre to produce but 300 gallons of wine, there would be 21.000.000 of gallons, and suppose it to be worth but 50 cents per gallon it would be worth 10.500.000$ and this may all be accomplished within twenty years, (if any encouragement is given) without interfering with any other agricultural pursuit, And will be a great advantage to the State by creating a new and permanent capital which will be increasing in value for a century to come, And be gradually doing away the abominable practice of drinking such quantities of whisky and other ardent spirits. In a few days I will send you a bottle of wine I call Burgundy. After you receive it, if you think the wine tolerable, I Shall be glad to hear your sentiments on it. Both wines were made last september, therefore cannot yet be fairly judged of on account of its being so new. There is no brandy in either of them.
        This is according to my view, an object of great magnitude, and knowing your disposition to promote all things that may be of an advantage to our Country, will I hope plead my excuse for thus intruding on your time. I am Sir very respectfully your most Obedt. Servt.
        
          John Adlum
        
        
        
          P.S. I have sent some of the wine to Mr. Jefferson and expect to hear from him in a few days.
          I have about five acres in vines, about one of which producd grapes last year, this year I expect to have more than two acres in bearing and the remainder to bear the year after next, and I intend planting out about an acre & a half additional this year—making in the whole about 6½ acres.
          
            J. Adlum
          
        
      